Title: Benjamin Harrison to Virginia Delegates, 23 November 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond Novem: 23d: 1782.
If the letter mention’d in the enclosed ever came to Congress thro’ Mr. John Adams I shall be oblig’d to you for a copy of it, the request can not be improper as it was the Intention of the writer that I should have it. An enquirey is order’d into the Conduct of a Gentleman who is said to have written a Letter to his Friend here which is thought to be imprudent if no worse, what the issue will be Time must discover. I can not too warmly press on you the Necessity of sending forward clothing for the Soldiers. it is the general opinion that the want of them obstructs the recruiting Service exceedingly; we have near forty Thousand pounds bounty Money ready, a very small part of which will be used unless our people see a prospect of being shelter’d from the Inclemency of the Weather when they become Soldiers. the sight of a poor fellow doing Duty in rags that a Beggar would not pick up will deter the boldest from entering into such Service. We are in want of Letters of Mark for Privateers which I request you to send by the first Opportunity.
I am &c.
B. H.
